DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 9, and 19 have been considered but are moot because the new ground of rejection does not rely on the same combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6, 8-10, 12, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Strandby et al. (“Strandby” US 20210321123), and further in view of Cormack et al. (“Cormack” US 20050111819), and Byerley (“Byerley” US 20150089536).


Regarding claim 1, Strandby teaches A method comprising: 
receiving, by a primary video hub [i.e. recording server], a first encoded video stream [i.e. video data from camera 110a] directly from a first video capture device; [Strandby – Para 0021, 0022, Fig. 1: teaches A plurality of video surveillance cameras 110a, 110b, 110c send video data to the recording server 150.  Para 0027: teaches the cameras 110a, 110b, 110c are configured to capture a video and encode the captured video by means of a video encoder.]
coupling the first encoded video stream to the first decoder to produce a first decoded video stream based upon the first encoded video stream; [Strandby – Para 0038, 0031, 0032, Fig. 2: teaches in step S100, a list of suitable hardware devices is compiled for the new decoding process. This comprises finding hardware devices in the system which are suitable for carrying out the decoding. Para 0052, Fig. 2: teaches at step S300, a decoder device is selected from the potential list 10, the overload list 20 or the decoding process is sent to be carried out by software on the CPU]
receiving, by the primary video hub, a second encoded video stream [i.e. video data from camera 110b] directly from a second video capture device [i.e. camera 110b]; [Strandby – Fig. 1: suggests recording server 150 receiving video data from camera 110b.  Para 0027: teaches the cameras 110a, 110b, 110c are configured to capture a video and encode the captured video by means of a video encoder.] 
the primary video hub coupling the second encoded video stream for decoding by another decoder [Strandby – Para 0085: teaches when a new process is started, in step S100, a list of suitable hardware and software decoders is compiled for the new decoding process. Para 0038, Fig. 2: teaches in step S100, a list of suitable hardware devices is compiled for the new decoding process. This comprises finding hardware devices in the system which are suitable for carrying out the decoding. Para 0052, Fig. 2: teaches at step S300, a decoder device is selected from the potential list 10, the overload list 20 or the decoding process is sent to be carried out by software on the CPU]
receiving a second decoded video stream; and [Strandby – Para 0029, Fig. 1: teaches decoding of the video streams must be undertaken by several components of the system. In particular, the operator client 120 must decode video data for display to the operator. The operator can select multiple cameras for display simultaneously on multiple screens or multiple windows in a single screen.]
simultaneously displaying the first decoded video stream decoded by the primary video hub and the second decoded video stream on a user interface. [Strandby – Para 0029, Fig. 1: teaches the operator can select multiple cameras for display simultaneously on multiple screens or multiple windows in a single screen]  
Strandby does not explicitly teach determining an availability of a first decoder within the primary video hub in response to receiving the first video stream; 
Strandby teaches coupling the first video stream to the first decoder to produce a decoded video stream, but does not explicitly teach coupling the video stream to the decoder in response to the first decoder being available;
Further, Strandby teaches receiving the second video stream, but does not explicitly teach determining the availability of the first decoder in response to receiving the second video stream;
Strandby teaches coupling the second video stream for decoding by another decoder, but does not explicitly teach if the first decoder is not available, coupling the second video stream to a network interface for decoding by an external decoder within a secondary video hub in communication with the primary video hub via a network;
Strandby teaches a second decoded video stream, but does not explicitly teach receiving a second decoded video stream from the secondary video hub via the network interface; and


However, Cormack teaches determining an availability of a first decoder within the primary video hub in response to receiving the first video stream;  [Cormack – Para 0039, Fig. 3: teaches Once resource manager 202 determines that the user has changed to a new channel (item 302), at processing block 304, resource manager 202 determines which tuner to assign to the channel's media stream.  Here, a tuner may already be assigned to the channel's media stream if the User previously tuned to this channel. If not, there may be an available tuner that resource manager 202 assigns to the channel's media stream.  Examiner notes the determination of assignment for the tuner is interpreted to be a determination of availability]
coupling the video stream to the decoder in response to the first decoder being available; [Cormack – Para 0039, Fig. 3: teaches Once resource manager 202 determines that the user has changed to a new channel (item 302), at processing block 304, resource manager 202 determines which tuner to assign to the channel's media stream]
determining the availability of the first decoder in response to receiving the second video stream; [Cormack – Para 0039, Fig. 3: teaches Once resource manager 202 determines that the user has changed to a new channel (item 302), at processing block 304, resource manager 202 determines which tuner to assign to the channel's media stream.  Here, a tuner may already be assigned to the channel's media stream if the User previously tuned to this channel. If not, there may be an available tuner that resource manager 202 assigns to the channel's media stream.  Examiner notes: if tuner is determined to already be assigned a channel’s media stream, an availability of the first tuner must be first determined when receiving a second stream while the assigned tuner is receiving the first stream]
if the first decoder is not available, coupling the video stream for decoding by another decoder; [Cormack – Para 0039, Fig. 3: teaches a tuner may already be assigned to the channel's media stream if the User previously tuned to this channel. If not, there may be an available tuner that resource manager 202 assigns to the channel's media stream, or in the case where there is no available tuner (all of tuners 204, 206, 208 and 210 have been assigned to a channel's media stream), resource manager 202 must take a tuner away from a channel's media stream and give the tuner to the new channel's media stream.]
Strandby and Cormack are analogous in the art because they are from the same field of media streams [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Strandby’s stream coupling in view of Cormack to decoder availability determination for the reasons of improving user experience by allowing time-shifted access to multiple programs wherein an available tuner may be used if the first is busy. 
Strandby and Cormack teach if the first decoder is not available, coupling the second video stream for decoding by another decoder, but does not explicitly teach if the first decoder is not available, the primary video hub coupling the video stream to a network interface for decoding by an external decoder within a secondary video hub in communication with the primary video hub via a network;
Strandby and Cormack teach a second decoded video stream, but does not explicitly teach receiving a second decoded video stream from the secondary video hub via the network interface; and

However, Byerley teaches if the first decoder [i.e. decoder of the second set top box] is not available, the first set top box coupling the video stream to a network interface for decoding by an external decoder [i.e. decoder of the third set top box] within a secondary video hub [i.e. third set top box] in communication with the primary video hub via a network; [Byerley – Para 0039, 0051, 0008, Fig. 4, 1: teaches the content server identifying which set top boxes have at least one available tuner. Para 0053: teaches if the second set top box 105B becomes unavailable unexpectedly, the content server 110 may automatically command the third set top box 105C to stream the content to the first set top box 105A via the content sharing network 120 with minimal or no interruption relative to the customer of the first set top box 105A]
receiving a second decoded video stream from second set top box via the network interface; and [Byerley – Para 0057-0059, 0039, Fig. 3, 5: teaches commanding the second set top box 105B to stream content to the first set top box 105A. The media content may be received via the network interface device 215.] 

Strandby, Cormack, and Byerley are analogous in the art because they are from the same field of streaming content [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Strandby and Cormack’s tuner availability in view of Byerley to streaming from a different set top box for the reasons of improving user experience by streaming content from a different set top box when one with minimal or no interruption relative to the customer [Para 0053]. 

Regarding claim 4, Strandby, Cormack, and Byerley teaches the method of claim 1 wherein the network interface is configured to communicate with the secondary video hub having the external decoder. [Byerley – Para 0057-0059, 0039, Fig. 3, 5: teaches commanding the second set top box 105B to stream content to the first set top box 105A. The media content may be received via the network interface device 215.]

Regarding claim 6, Strandby, Cormack, and Byerley teaches the method of claim 1 wherein the first video capture device is a video camera and the first encoded video stream is received via a wireless local area network. [Strandby – Fig. 1: suggests cameras 110a-c are communicated with the recording server through second network 122] [Byerley – Para 0023: teaches the content provider network 115 may include a satellite communication network, a cellular network, a cable network, wireless network, a packet-switched network, or the like]

Regarding claim 8, Strandby, Cormack, and Byerley teaches the method of claim 1 further including transmitting one of the first decoded video stream and the second decoded video stream via the network interface in response to a user selection received via the user interface. [Byerley – Para 0048, Fig. 4: teaches a request for media content from the first set top box 105A]

Regarding claim 9, Strandby teaches A primary video hub comprising: 
an input configured to receive a first encoded video stream directly from a first camera and a second encoded video stream directly from a second camera; [Strandby – Para 0021, 0022, Fig. 1: teaches A plurality of video surveillance cameras 110a, 110b, 110c send video data to the recording server 150.  Para 0027: teaches the cameras 110a, 110b, 110c are configured to capture a video and encode the captured video by means of a video encoder.]
a video decoder within the primary video hub configured to receive the first video stream and to decode the first video stream to generate a first decoded video stream; [Strandby – Para 0038, Fig. 2: teaches in step S100, a list of suitable hardware devices is compiled for the new decoding process. This comprises finding hardware devices in the system which are suitable for carrying out the decoding. Para 0031, 0032: teaches the recording server 150 or the operator client 120 will include a CPU, and video decoding can be carried out by software running on the CPU.  Para 0052, Fig. 2: teaches at step S300, a decoder device is selected from the potential list 10, the overload list 20 or the decoding process is sent to be carried out by software on the CPU]
and to responsively receive a second decoded video stream based upon the second video stream, and to generate a user interface that simultaneously presents the first decoded video stream and the second decoded video stream for presentation on a display. [Strandby – Para 0029, Fig. 1: teaches decoding of the video streams must be undertaken by several components of the system. In particular, the operator client 120 must decode video data for display to the operator. The operator can select multiple cameras for display simultaneously on multiple screens or multiple windows in a single screen.]
Strandby does not explicitly teach a network interface configured to communicate with a second video hub via a network; and 
a processor configured to determine whether the first decoder is decoding the first video stream and, if so, to transmit the second video stream to the secondary video hub via the network interface 

However, Byerley teaches a network interface configured to communicate with a second video hub via a network; and [Byerley – Para 0011: teaches the system 100 includes set top boxes 105 and a content server 110 able to communicate over a content provider network 115. The set top boxes 105 may communicate with one another, and in some instances with the content server 110, over a content sharing network 120.]
a processor configured to transmit the second video stream to the secondary video hub via the network interface [Byerley – Para 0039, 0051, 0008, Fig. 4, 1: teaches the content server 110 may transmit the media content requested at block 405 to the available decoder of the tuner of the second set top box 105b. The media content may be delivered to the second set top box 105B over the content provider network 115.]
In addition, the rationale of claim 1 regarding Byerley is used for these limitations.
Strandby and Byerley do not explicitly teach determine whether the first decoder is decoding the first video stream and, if so, to transmit the second video stream to the secondary video hub

However, Cormack teaches determine whether the first decoder is decoding the first video stream and, if so, to transmit the second video stream to the secondary video hub [Cormack – Para 0039, Fig. 3: teaches Once resource manager 202 determines that the user has changed to a new channel (item 302), at processing block 304, resource manager 202 determines which tuner to assign to the channel's media stream.  Here, a tuner may already be assigned to the channel's media stream if the User previously tuned to this channel. If not, there may be an available tuner that resource manager 202 assigns to the channel's media stream.
In addition, the rationale of claim 1 regarding Cormack is used for these limitations.

Regarding claim 10, Strandby, Cormack, and Byerley teaches the primary video hub of claim 9 wherein the input is a wireless network interface and the first encoded video stream is transmitted via a wireless communications network from a first video capture device and the second video stream is transmitted via the wireless communications network from a second video capture device. [Strandby – Fig. 1: suggests cameras 110a-c are communicated with the recording server through second network 122] [Byerley – Para 0023: teaches the content provider network 115 may include a satellite communication network, a cellular network, a cable network, wireless network, a packet-switched network, or the like]

Regarding claim 12, Strandby, Cormack, and Byerley teaches the primary video hub of claim 9 wherein the second encoded video stream is captured by a video camera and is streamed wireless to the input. [Strandby – Fig. 1: suggests recording server 150 receiving video data from camera 110b.  Para 0027: teaches the cameras 110a, 110b, 110c are configured to capture a video and encode the captured video by means of a video encoder.] [Byerley – Para 0023: teaches the content provider network 115 may include a satellite communication network, a cellular network, a cable network, wireless network, a packet-switched network, or the like]

Regarding Apparatus claim 19, claim(s) 19 recite(s) limitations that is/are similar in scope to the limitations recited in Apparatus claim 9. Therefore, claim(s) 19 is/are subject to rejections under the same rationale as applied hereinabove for claim 9.

Claims 2, 3, 13, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Strandby, Cormack, and Byerley as applied to claim 1 above, and further in view of Arrobo Vidal et al. ("Arrobo" US 20190223194).

Regarding claim 2, Strandby, Cormack, and Byerley does not explicitly teach claim 2.  However, Arrobo teaches the method of claim 1 wherein the first decoded video stream and the second decoded video stream are transmitted via a wireless transmission channel to the user interface.  [Arrobo – Para 0078, 0047, Fig. 1: teaches device 102 may be configured to stream the video content from the video provider 150 to display device 140, for example, over WM (wireless medium) 103]
Strandby, Cormack, Byerley, and Arrobo are analogous in the art because they are from the same field of streaming content [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Strandby, Cormack, and Byerley in view of Arrobo to a wireless sink for the reasons of improving user experience by allowing a device to stream to a plurality of devices even if not directly connected.

Regarding claim 3, Strandby, Cormack, and Byerley does not explicitly teach claim 3.  However, Arrobo teaches the method of claim 1 wherein the user interface is a tablet computer.  [Arrobo – Para 0075: teaches device 140 may include a Television (TV), a Smartphone, a Tablet, a wireless display, or the like.]
In addition, the rationale of claim 2 is used for this claim.

Regarding claim 13, Strandby, Cormack, and Byerley do not explicitly teach claim 13.  However, Arrobo teaches the primary video hub of claim 9 wherein the display is a user interface device and wherein the first decoded video stream and the second decoded video stream are transmitted wirelessly to the user interface device. [Arrobo – Para 0078, 0047, Fig. 1: teaches device 102 may be configured to stream the video content from the video provider 150 to display device 140, for example, over WM (wireless medium) 103]
Strandby, Cormack, Byerley, and Arrobo are analogous in the art because they are from the same field of streaming content [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Strandby, Cormack, and Byerley in view of Arrobo to a wireless sink for the reasons of improving user experience by allowing a device to stream to a plurality of devices even if not directly connected.

Regarding claim 14, Strandby, Cormack, and Byerley teaches the primary video hub of claim 9 further including transmitting the first decoded video stream in response to a user input received via the display [Byerley – Para 0048, Fig. 4: teaches a request for media content from the first set top box 105A]
Strandby and Byerley do not explicitly teach a transmitter for transmitting the first decoded video stream. 

However, Arrobo teaches a transmitter for transmitting the first decoded video stream. [Arrobo – Para 0078, 0047, 0048, 0052, Fig. 1: teaches device 102 may be configured to stream the video content from the video provider 150 to display device 140, for example, over WM (wireless medium) 103.  Wherein, radio 114 of device 102 includes one or more wireless transmitters]
In addition, the rationale of claim 13 is used for this claim.

Claims 5, 7, 11, 16, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Strandby, Cormack, and Byerley as applied to claim 1 above, and further in view of Jeong et al. ("Jeong" US 20130034146).

Regarding claim 5, Strandby, Cormack, and Byerley do not explicitly teach claim 5.  However, Jeong teaches the method of claim 1 further including coupling a third encoded video stream to the first decoder in response to the first decoder having ceased decoding of the first encoded video stream. [Jeong – Para 0006: teaches the receiving device might switch to using a different decoder because the conditions change and the device reprioritizes its decoders]
Strandby, Cormack, Byerley, and Jeong are analogous in the art because they are from the same field of video communications [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Strandby, Cormack, and Byerley’s multiple streams in view of Jeong to decoder switching for the reasons of improving efficiency by using a different decoder when priorities change [Para 0004].

Regarding claim 7, Strandby, Cormack, and Byerley do not explicitly teach claim 7.  However, Jeong teaches the method of claim 1 wherein the availability of the first decoder is determined in response to the first decoder performing a video decoding function. [Jeong – Para 0082: teaches the receiving device selects decoder 335, because it is the only decoder available that supports both the LTR and VRA features.]
In addition, the rationale of claim 5 is used for this claim.

Regarding claim 11, Strandby, Cormack, and Byerley do not explicitly teach claim 11.  However, Jeong teaches the primary video hub of claim 9 wherein the first encoded video stream is captured by a smartphone and is streamed wireless to the input. [Jeong – Para 0034: teaches the devices 100 and 105 may be any sort of electronic device or system capable of encoding and/or decoding the encoded content (e.g., a laptop computer, desktop computer, tablet computer, smart phone, etc.)]
Strandby, Cormack, Byerley, and Jeong are analogous in the art because they are from the same field of video communications [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Strandby, Cormack, and Byerley’s multiple streams in view of Jeong to capture devices for the reasons of improving accuracy by using different kinds of capture devices.

Regarding claim 16, Strandby, Cormack, and Byerley do not explicitly teach claim 16.  However, Jeong teaches the primary video hub of claim 9 wherein the video decoder is operative to decode the second encoded video stream in response to the video decoder not decoding the first encoded video stream. [Jeong – Para 0006: teaches the receiving device might switch to using a different decoder because the conditions change and the device reprioritizes its decoders]
In addition, the rationale of claim 11 is used for this claim.

Regarding claim 18, Strandby, Cormack, and Byerley teaches the primary video hub of claim 9 wherein the processor is further configured to couple the second encoded video stream from the input to the video decoder and to couple the first encoded video stream to the network interface in response to a user generated control signal. [Jeong – Para 0139, 0155: teaches a change in conditions due to the user starting an application which monopolizes a significant portion of the processing resources of the device.  Para 004: teaches receiving device has a priority order for decoder use based on its local conditions, and uses the highest priority decoder that supports all of the features used to generate the encoded bitstream.  Fig. 1: suggests selecting a decoder over network 110 for streaming]
In addition, the rationale of claim 11 is used for this claim.

Regarding claim 20, Strandby, Cormack, and Byerley do not explicitly teach claim 7.  However, Jeong teaches the video streaming device of claim 19 wherein the processor is further configured to couple the second encoded video stream to the decoder and to couple the first encoded video stream to the secondary video hub via the network interface in response to a user generated control signal. [Jeong – Para 0139, 0155: teaches a change in conditions due to the user starting an application which monopolizes a significant portion of the processing resources of the device.  Para 004: teaches receiving device has a priority order for decoder use based on its local conditions, and uses the highest priority decoder that supports all of the features used to generate the encoded bitstream]
In addition, the rationale of claim 11 is used for this claim.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Strandby, Cormack, and Byerley as applied to claim 9 above, and further in view of Gavade et al. ("Gavade" US 20150229989).

Regarding claim 15, Strandby, Cormack, and Byerley do not explicitly teach claim 15.  However, Gavade teaches the primary video hub of claim 9 further including and encoder for encoding the first decoded video stream to generate an encoded video stream and a transmitter for transmitting the encoded video stream. [Gavade – Para 0014: teaches STBs may include encoders that may be used to encode content such as video and transmitted back to the network for eventual storage at content delivery servers]
Strandby, Cormack, Byerley, and Gavade are analogous in the art because they are from the same field of providing video content [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Strandby, Cormack, and Byerley in view of Gavade to stb encoding for the reasons of improving security by allowing the content to be encoded again when transmitting it across the network.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Strandby, Cormack, and Byerley as applied to claim 9 above, and further in view of Garrett ("Garrett" US 20100040151).

Regarding claim 17, Strandby, Cormack, and Byerley do not explicitly teach claim 17.  However, Garrett teaches the primary video hub of claim 9 wherein the second decoded video stream has a lower resolution than the first decoded video stream. [Garrett – Para 0011: teaches A high-priority stream may be decoded and presented at a high frame rate and a relative high resolution level, while a lower-priority stream may be decoded and presented at a low frame rate and a relative low resolution level]
Strandby, Cormack, Byerley, and Garrett are analogous in the art because they are from the same field of media streaming [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Strandby, Cormack, and Byerley in view of Garrett to resolution changes for the reasons of improving efficiency by lowering the amount of data other streams may transmit.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYCEE IMPERIAL whose telephone number is (571)270-0604. The examiner can normally be reached 8-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571.272.4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAYCEE IMPERIAL/           Examiner, Art Unit 2426



/NASSER M GOODARZI/           Supervisory Patent Examiner, Art Unit 2426